 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO D. CRAMER,                                 No. 1:19-cv-00112-DAD-JLT (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    R. ESTRADA, et al.,                                ACTION DUE TO PLAINTIFF’S FAILURE
                                                         TO PAY THE REQUIRED FILING FEE AND
15                       Defendants.                     OBEY A COURT ORDER
16                                                       (Doc. No. 6)
17

18

19           Plaintiff Lorenzo D. Cramer is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On September 24, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that this action be dismissed due to plaintiff’s failure to comply

24   with the court’s July 1, 2019 order which required plaintiff to either pay the required filing fee to

25   proceed with this action or file an application to proceed in forma pauperis. (Doc. No. 6; see also

26   Doc. No. 5.) The findings and recommendations were served on plaintiff and contained notice

27   that any objections thereto were to be filed within fourteen (14) days after service. (Doc. No. 6 at

28   /////
                                                        1
 1   1–2.) The deadline to file objections has passed, and plaintiff has failed to file objections or

 2   otherwise communicate with the court regarding this action.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly:

 7          1.      The September 24, 2019 findings and recommendations (Doc. No. 6) are adopted

 8                  in full;

 9          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to pay the

10                  required filing fee and failure to obey a court order; and

11          3.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     March 9, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
